Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3,5-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 20-22, directed to the Inventions II do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Species M.I to Species M.VII as set forth in the Office action mailed on 5/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to because the legends are not in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT A. KING on 4/29/2022.

The application has been amended as follows:

Claim 1 now reads  “A device for protection against electrostatic discharges with an at least one integrated semiconductor protection device, comprising:
an inner region configured as a thyristor (SCR); and
at least one outer region as a corner region configured as at least one PNP transistor and adapted to protect against electrostatic discharges, the inner region and the at least one outer region being arranged adjacent to one another, the at least one outer region comprising:
at least one first outer region p-doped region (A-P+) that is connected to at least one anode terminal (A);
at least one first N-well (HV-NWELL) having arranged therein at least one first outer region n-doped region (D-N+) and the at least one first outer region p-doped region (A P+);
at least one second outer region p-doped region (B-P+) having connected thereto a bulk terminal (B); 
at least one P-well (PWELL) having arranged therein the at least one second outer region p-doped region (B-P+); and
at least one outer region isolation region (I) arranged between the at least one first outer region n-doped region (D-N+) and the at least one first outer region p-doped region (A-P+) on one side, and the at least one second outer region p-doped region (B-P+) on an opposite side thereof, wherein a gate terminal (G) is arranged above the at least one outer region isolation region (I);
wherein the at least one PNP transistor in the at least one outer region is configured by the at least one first outer region p-doped region (A-P+), the at least one first N-well (HV-NWELL) and the at least one P-well (PWELL).”

Claim 3 now reads  “The device according to claim 1, wherein the inner region comprises:
at least one first inner region n-doped region (D-N+) having connected thereto at least one inner region drain terminal (D);
at least one first inner region p-doped region (A-P+) arranged next to the at least one first inner region n-doped region (D-N+) and having connected thereto the at least one anode terminal (terminal A);
at least one first N-well (HV-NWELL) having arranged therein the at least one first inner region n-doped region (D-N+) and the at least one first inner region p-doped region (A-P+);
at least one second inner region n-doped region (S-N+) arranged in spaced relationship with the at least one first inner region n-doped region (D-N+) and the at least one first inner region p-doped region (A-P+), the at least one second inner region n-doped region (S-N+) having connected thereto a source (S);
at least one second inner region p-doped region (B-P+) arranged next to the at least one second inner region n-doped region (S-N+) and having connected thereto a bulk terminal (B);
at least one P-well (PWELL) having arranged therein the at least one second inner region n-doped region (S-N+) and the at least one second inner region p-doped region (B-P+); and
at least one inner region isolation region (I) arranged between the at least one first inner region n-doped region (D-N+) and the at least one first inner region p-doped region (A-P+) on one side and the at least one second inner region n-doped region (S-N+) on an opposite side, [[a]] an inner region gate terminal (G) is arranged above the at least one inner region isolation region (I); 
wherein the thyristor in the inner region (1) is configured by the at least one first inner region p-doped region, the at least one first N-well (HV-NWELL), the at least one P-well (PWELL) and the at least one second inner region n-doped region (S-N+).”

Claim 5 now reads  “The device according to claim [[4]] 1, wherein the at least one outer region further comprises:
a second outer region n-doped region (S-N+) arranged in spaced relationship with the at least one first outer region n-doped region (D-N+) and/or the at least one first outer region p-doped region (A-P+) and adapted to have connected thereto a source (S);
at least one first outer region n-doped region (D-N+) adapted to have connected thereto a drain (D), and/or
at least one outer region isolation region (I) arranged between the at least one first outer region n-doped region (D-N+) and/or the at least one first outer region p-doped region (A-P+) and the at least one second outer region n-doped region (S-N+) and used for receiving thereon a gate (G);
wherein the at least one first outer region p-doped region (A-P+) is arranged next to the at least one first outer region n-doped region (D-N+).”

Claim 7 now reads  “The device according to claim 2, wherein at least one outer region p-doped region (P-resurf) arranged between the at least one first outer region n-doped region (D-N+) and the at least one P-well (PWELL) is provided.”

Claim 8 now reads  “The device according to claim 2, wherein at least one highly doped outer region p-type region (H-P+) arranged in the at least one P-well (PWELL) is arranged below the at least one second outer region p-doped region (B-P+).”

Claim 9 now reads  “The device according to claim 2, wherein the at least one first outer region n-doped region (D-N+) and/or the at least one first outer region p-doped region (A-P+) is/are arranged in a second N-well (NWELL) that is arranged in a first N-well (HV-NWELL).”

Claim 10 now reads  “The device according to claim 1, wherein the device comprises two respective source regions (S) and two respective second n-doped regions (S-N+).”

Claim 12 now reads  “The device according to claim 1, wherein the at least one first outer region n-doped region (D-N+) is configured as a region with a floating potential.”

Claim 17 now reads  “The device according to claim 14, wherein the MOS transistor has a gate connection, a source connection, a drain connection, and a bulk connection, and the drain connection is short-circuited with the at least one anode terminal.”

Claim 18 now reads  “The device according to claim 1, wherein the at least one PNP transistor triggers in the corner regions prior to the thyristor in the inner region (1) when an ESD pulse occurs, and acts as a first ESD protection stage having a high holding voltage, the high holding voltage being higher than half of a trigger voltage.”

Claims 20-22 are canceled.
Allowable Subject Matter
Claims 1-3,5-19 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “at least one outer region isolation region (I) arranged between the at least one first outer region n-doped region (D-N+) and the at least one first outer region p-doped region (A-P+) on one side, and the at least one second outer region p-doped region (B-P+) on an opposite side thereof, wherein a gate terminal (G) is connected to arranged above the at least one outer region isolation region (I); wherein the at least one PNP transistor in the at least one outer region is configured by the at least one first outer region p-doped region (A-P+), the at least one first N-well (HV-NWELL) and the at least one P-well (PWELL)” when taken in combination with all the remaining limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819